Citation Nr: 0418090	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) claimed as 
secondary to the veteran's service-connected pulmonary 
tuberculosis, inactive post right upper lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to March 
1953, from October 1954 to May 1964 and from January 1966 to 
March 1967.  

The veteran was previously denied service connection for COPD 
as secondary to his service-connected pulmonary tuberculosis, 
post right upper lobectomy, in an April 2000 rating action.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action.  The 
veteran filed a notice of disagreement in October 2001.  A 
statement of the case was issued in August 2003 and the 
veteran perfected his appeal in September 2003.  

The Board first notes that in his VA Form 9, substantive 
appeal, the veteran requested a central office hearing before 
a Board Member or Veterans Law Judge in Washington, DC.  A 
letter dated February 4, 2004, informed the veteran of the 
hearing date scheduled for March 30, 2004.  The veteran later 
cancelled the formal hearing and requested certification of 
his appeal to the Board.


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
COPD by an April 2000 decision, in part, on the basis that 
the evidence did not link the claimed disability to service.   

2.  Evidence received since the April 2000 rating decision 
includes outpatient treatment records reflecting, in 
pertinent part, treatment for COPD considered to be 
aggravated by the veteran's service-connected inactive 
tuberculosis, status post right upper lobectomy.  

3.  Evidence received since the April 2000 decision is 
neither cumulative nor redundant and bears directly and 
substantially upon the specific matter under consideration.

4.  The most probative medical evidence of record does not 
show the veteran's COPD to be related to service, the 
proximate result of his service-connected disability, or 
aggravated thereby.

 
CONCLUSIONS OF LAW

1.  Evidence received subsequent to the RO's April 2000 
determination serves to reopen the veteran's claim of 
entitlement to service connection for COPD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran's COPD was not incurred in or aggravated by 
service and is not shown to be the proximate result of his 
service-connected inactive tuberculosis, post right upper 
lobectomy, or to be aggravated by that disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim

I. Duties to notify and assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran initiated his 
current claim in February 2001. Before adjudication of his 
claim, the veteran was notified via letter in July 2001 that 
as his claim had previously been denied, he needed to submit 
new and material evidence to reopen his claim.  The letter 
informed the veteran of what constituted new and material 
evidence and that VA would make reasonable efforts to obtain 
such things as medical records, employment records or records 
from Federal agencies as long as he supplied sufficient 
identifying information.  The July 2001 letter also informed 
the veteran of the principles of service connection and 
informed him that it was still his responsibility to ensure 
that VA had received evidence to support his claim.  The 
veteran's claim was thereafter adjudicated. 

Upon receipt of his notice of disagreement in October 2001, 
the veteran was notified via letter in January 2003 of his 
right to elect the traditional appellate process or elect 
decision review officer (DRO) review.  See 38 C.F.R. § 3.2600 
(2003).  The August 2003 Statement of the Case provided the 
veteran with the regulatory provisions for claims to reopen 
and those implementing the VCAA.  Accordingly, the Board 
considers the VA's notice requirements met in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In the instant case, the veteran's service medical 
records and VA medical records have been obtained and 
associated with his claims folder.  Private medical evidence 
has also been associated with his claims folder.  The Board 
notes that the veteran has been afforded a VA examination 
vis-à-vis his current claim in August 2001.  The veteran has 
not identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


II. New and Material Evidence

The veteran is seeking service connection for COPD as 
secondary to his service-connected inactive tuberculosis, 
post right upper lobectomy.  The veteran was initially denied 
service connection for COPD in a 1995 rating action.  This 
was based on a review of the records, which showed treatment 
for COPD, but no evidence of this disability in service or as 
being caused by or proximally related to the veteran's 
tuberculosis.  The veteran was notified of this decision in 
May 1995.  In June 1995 and April 2000, this decision was 
confirmed as there remained no evidence COPD was due to the 
veteran's service connected disability.  The veteran's 
current appeal arises from a February 2001 claim for 
benefits.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question. See Justus v. Principi, 
3 Vet. App. 510 (1992). Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material. If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended. However the amended 
version applies to claims filed on or after August 29, 2001, 
and therefore it is not applicable in this case as the 
veteran's claim to reopen was filed prior to August 29, 2001.

The evidence received subsequent to April 2000 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes a VA medical record dated in February 2001, 
which includes the comments,  "Patient with chronic 
obstructive pulmonary disease...did have tuberculosis in the 
past and has had a left upper lobectomy which is aggravating 
his current underlying pulmonary problem."  Since the record 
does not show the veteran to have had a "left" upper 
lobectomy, this physician presumably meant to refer to the 
"right."  Understood this way, this comment suggests the 
veteran's service connected disability was thought to be 
aggravating his COPD.  Since that conclusion could form a 
basis for an award of service connection under the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), this evidence clearly 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.   

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  The Board's 
determination of this claim on the merits is discussed below.  


III.  Claim for Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Furthermore, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected, and where a disability is aggravated by 
a service connected disorder, that disability will also be 
service connected.  See 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).  

The service medical records reflect that the veteran received 
a right upper lobectomy and was treated for tuberculosis from 
1963 through 1967.  He is service connected for pulmonary 
tuberculosis moderately advanced, inactive; status post  
right upper lobectomy, rated 30 percent disabling since 1974.  
Service medical records do not reflect the presence of COPD.  

Post service medical evidence consist of VA medical center 
(VAMC), military treatment records and private treatment 
records dates from the 1990's through August 2001.  While the 
veteran's COPD is noted throughout, and the veteran's 
previous in-service disability is historically noted 
throughout, the February 2001 VA treatment record suggesting 
the veteran's right upper lobectomy is aggravating his 
current underlying pulmonary problem, is the only record 
associated with the claims file that draws any connection 
between the two conditions.  Significantly, this record does 
not reflect the conclusion that the service connected 
disability caused the other, but only makes a reference to 
the service connected disability aggravating the other.  

The veteran was afforded a VA examination in August 2001 to 
specifically investigate the nature and extent of current 
disability and to ascertain whether the veteran's service 
connected disability may be considered to have caused or 
aggravated the claimed disability.  The examiner noted the 
veteran's medical history and concluded with diagnoses of (1) 
"severe chronic obstructive pulmonary disease. (COPD)," and 
(2) "right upper lobe tuberculosis, post right upper lobe 
lobectomy, 1964".  The examiner added that "Clearly [the 
veteran's] COPD has been aggravated by chronic cigarette use.  
He has bilateral disease.  His pulmonary tuberculosis was in 
his right lung, and this resulted in the right upper lobe 
lobectomy.  Any relationship between diagnosis 1 and 
diagnosis 2 would be purely speculative."

Given this conclusive adverse opinion provided in the context 
of the RO's specific attempt to ascertain whether there was 
any relationship between the veteran's service connected 
disability and COPD, which effort was prompted by the above 
mentioned February 2001 medical record entry, the Board 
considers this August 2001 opinion to be of far greater 
probative value than that February 2001 entry, an isolated 
comment which actually misidentified the portion of the lung 
removed.  In view of this August 2001 opinion essentially 
finding no link between the veteran's service connected 
disability and COPD, and the absence of any other credible 
evidence linking COPD either to service or to service 
connected disability, a basis upon which to grant service 
connection for COPD has not been presented and the appeal is 
denied.  


ORDER

The claim for entitlement to service connection for COPD 
claimed as secondary to the veteran's service-connected 
pulmonary tuberculosis, inactive post right upper lobectomy, 
has been reopened, and to this extent the appeal is granted.

Service connection for COPD is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



